Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146734(87)                                                                                          Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 146734
                                                                   COA: 306989
                                                                   Wayne CC: 11-002920-FC
  COREY O’NEIL WATSON,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion to stay the trial court proceedings on remand
  ordered by the Court of Appeals is considered, and it is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2013
         h1126
                                                                              Clerk